Title: From George Washington to Colonel George Baylor, 5 August 1777
From: Washington, George
To: Baylor, George



Dear Baylor
Philadelphia 5th Augt 1777

I Received your favour of the 19th July & according to your request inclose a warrant on the Pay Master in Virginia for twenty thousand Dollars. I fully expected the sum you had drawn before would have compleated your Regiment.
I must urge you in the most pressing terms to use your utmost exertions and diligence in compleating your Regiment and proceeding with it without loss of time to Camp. I am Dr Sir Your Most humbe Servt

Go: Washington

